Citation Nr: 0521810	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  02-12 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1963 to June 
1988.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which granted service connection for PTSD and 
assigned a 30 percent disability evaluation.  In December 
2002, the RO granted an increased rating of 50 percent for 
service-connected PTSD.  The Board remanded this case in 
November 2003 for further development, and in January 2005, 
the RO granted an increased rating of 70 percent for the 
disability (along with granting entitlement to individual 
unemployability).  The veteran's appeal, however, remains 
pending because the maximum schedular was not assigned.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDING OF FACT

Manifestations of the veteran's PTSD do not include gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, or memory loss for names of close relatives, 
own occupation, or his own name.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 70 
percent for service-connected PTSD have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to assist

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004), must be considered.  

The veteran's claim of service connection for PTSD was 
initiated pre-VCAA, and the Board's November 2003 remand 
instructed the RO to send appropriate notification of the 
legal provisions to the veteran.  As such, the record 
contains an April 2004 letter informing the veteran of which 
portion of information should be provided by the claimant, 
and which portion VA will try to obtain on the claimant's 
behalf.  Additionally, the letter informed the veteran of any 
information and evidence needed to substantiate and complete 
an issue concerning an increased evaluation for a service-
connected disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Again, in this case, the veteran 
filed a claim of service connection pre-VCAA (in June 2000), 
and contested the initial rating.  As such, the RO supplied 
the veteran with subsequent notification via the April 2004 
letter.  See also Mayfield v. Nicholson, No. 02-1077, (U.S. 
Vet. App. April 14, 2005), holding that any timing error can 
be cured when VA employs "proper subsequent process."  
Mayfield, No. 02-1077, slip op. at 32 (quoting Pelegrini, 18 
Vet. App. at 122-24).  Moreover, the veteran was generally 
advised to submit any additional evidence that pertained to 
the matter.  Pelegrini, 18 Vet. App. at 121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the RO obtained VA examination reports in November 
2000 and October 2004, which are sufficient for a decision on 
the issue.  Also, the RO obtained various treatment records 
from the VA system, and particularly, the April 2004 
notification letter enclosed Authorization and Consent to 
Release Information forms.  The only piece of evidence 
subsequently submitted by the veteran was a May 2004 letter 
from a VA psychologist.  As the veteran has not indicated 
that there is outstanding relevant evidence, VA has fulfilled 
its obligation to obtain evidence (along with the other 
duties to assist under the VCAA mentioned above).  

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  More recently, however, the Court determined 
the above rule is inapplicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  At the time of an 
initial award, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 100 
percent rating may be assigned when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

Analysis

The veteran is not entitled to an initial evaluation in 
excess of 70 percent because the recorded symptomatology 
associated with his service-connected PTSD does not meet the 
criteria in Diagnostic Code 9411 for a 100 percent 
evaluation.  

For example, a January 2000 Behavioral Health Initial 
Assessment from the Greater Los Angeles Healthcare System 
noted that the veteran arrived neatly and casually dressed 
with appropriate grooming and hygiene.  Though the veteran 
appeared to have difficulty answering the questions and 
instead responded tangentially and evasively without 
providing the information requested, the veteran's thought 
content and processes were within normal limits.  The veteran 
did not appear to be a danger to himself, and the assessor 
noted that the veteran had a somewhat impulsive style and 
difficulty controlling anger that may have presented the 
potential for danger to others.  The veteran did not have a 
barrier to learning due to his memory.  The veteran was not 
diagnosed as having PTSD at that time, and was assigned a 
Global Assessment of Functioning (GAF) score of 55.  

A November 2000 VA examination found, during a mental status 
assessment, that the veteran was alert and oriented to 
person, place, and situation.  The veteran's speech was of 
normal rate and flow.  His affect was euthymic but somewhat 
restricted.  The veteran's thought processes were goal-
directed but sometimes circumstantial.  The veteran short-
term memory was intact, and he could recall the current 
president as well as three prior presidents.  The veteran was 
able to maintain basic hygiene, and no inappropriate behavior 
was noted during the examination.  The veteran discussed his 
family and estrangement issues, and he noted that he 
continued to attend PTSD and substance abuse groups once a 
week.  The examiner found that the veteran displayed 
moderately severe symptoms of PTSD, which left him with 
significant depression, anxiety, and difficulty in 
interpersonal relationships.  The examiner assigned a GAF of 
50.  

The record contains a May 2001 VA Biospychosocial Assessment 
and Initial Plan, and a mental status exam showed that the 
veteran was casually dressed.  He had a euphoric mood with 
some pressured speech. The veteran continued to present in an 
upbeat and excited mode, which belied the anger that he felt 
about his military service and treatment by the government.  
There was no noted thought disorder, and the veteran's 
insight and judgment were fair.  A GAF score of 43 from March 
2001 was noted.  

The record contains a May 2002 letter from a VA PTSD Program 
Psychologist (within treatment records from the VA East LA 
Clinic) that assigned a GAF of 40, and noted that veteran 
attended regular groups and individual treatment for his 
PTSD.  

In May 2004, a VA PTSD Program Psychologist reported that the 
veteran had PTSD, and assigned a GAF score of 35.  Notably, 
however, the letter did not identify that the veteran 
experienced the grossly severe symptomatology listed in the 
criteria for a 100 percent disability evaluation.

Pursuant to the Board's November 2003 remand, the veteran 
underwent an October 2004 VA examination.  The examiner noted 
that the veteran had no history of violence or 
assaultiveness.  The veteran was neatly groomed, and 
demonstrated no difficulty with ambulation.  His psychomotor 
activity was unremarkable.  The veteran's demeanor was 
cooperative and superficially friendly while frequently 
mentioning anger and alluding to distrust of, disdain for, 
and frustration with "civilians."  The veteran's eye 
contact was intermittent.  His speech was spontaneous normal 
in pace, prosody, and volume.  The veteran's affect was broad 
but shallow.  His thought processes were quite tangential.  
The veteran described his memory functioning as average, but 
noted that he sometimes lost his car keys and said that he 
could follow through on tasks if he wrote things down.  
During the interview, the veteran often gave inconsistent 
dates when recounting important events in his life, 
suggesting that he had some difficulty with memory 
functioning.  The veteran's insight was poor, and judgment 
was fair.  The examiner found no evidence of hallucinations 
in the veteran's thought content, nor was there delusions.

The veteran was diagnosed as having PTSD, and assigned a GAF 
score of 50.  The examiner noted that while the veteran did 
not overtly endorse the full array of PTSD symptoms, that 
probably was a result of lack of insight and avoidance.  
Moreover, the veteran's psychosocial functioning appeared to 
have been severely affected by symptoms of the disorder.  

This latter GAF also mitigates against a 100 percent 
disability evaluation, because it designates that the veteran 
has moderate symptoms.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (observing that GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness" under the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS).  See also Richard v. Brown, 9 
Vet. App. 266, 267 (1996), observing that GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF of 41-50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional ritual, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functions (e.g., no friends, unable to keep a job).  

The veteran's service-connected PTSD has not manifested to 
the extent that he has the kind of gross impairment 
contemplated by the maximum schedular.  The record reflects 
that he remains oriented, at least knows his own name, and 
maintains personal hygiene.  The record lacks evidence of 
grossly inappropriate behavior and persistent delusions or 
hallucinations, for example.  The evidence indicates that the 
veteran remains functioning to an extent that excludes him 
from the severity of total occupational and social 
impairment.  


ORDER

Entitlement to an initial evaluation in excess of 70 percent 
for PTSD is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


